Exhibit 10.84
3/1/05
TEGG® LICENSE AGREEMENT
THIS AGREEMENT,executed as of this _____day of _____, 200___ by and between TEGG
Corporation, a Delaware corporation, with its principal place of business at
2801 Liberty Avenue, Pittsburgh, Pennsylvania 15222 [hereinafter "TEGG"], and
____________________________________________________________________________________________
(Company Name)
a ___________________________________ organized under the laws of
__________________, with its principal
    (Corporation, Partnership,
Proprietorship)                                                       (State)
place of business at
____________________________________________________________________________________________
["LICENSEE"].
WHEREAS,TEGG has developed a distinctive and proprietary system for the
development of additional business for electrical contractors that involves
engaging in the repair, replacement diagnostics, enhancements and maintenance of
electrical systems, telecommunication systems, data communication systems,
indoor and outdoor lighting, electrical motors, motor starters, capacitors
(power factor correction systems), uninterruptible power supplies, electrical
power conditioning systems, surge protection devices, harmonic filters,
electrical power monitoring systems, emergency lighting systems, security
systems, fire alarm systems, emergency generation systems, power substations,
oil analysis of transformers and oil circuit breakers, battery single and multi
strap intercell resistance measurements, development of single line diagrams,
panel schedules and circuit identification, energy conservation systems,
building automation systems, and related activities, including quality control
standards for these activities under the Proprietary Marks as defined below; and
WHEREAS, the additional business contemplated by providing TEGG services shall
consist of providing services in connection with the design, installation,
start-up, warranty, testing (such as harmonics, infrared, power factor, ground
resistance, ultrasonic, RMS voltage, RMS current, megger, and voltage
disturbances), inspecting, cleaning, maintaining records, alignment, tightening,
balancing loads, circuit breakers (testing, calibration and upgrading),
reviewing code compliance, lubrication, maintaining liquid levels, scheduling,
insulating, shutdown, securing, preventive maintenance, corrective maintenance,
predictive maintenance, service, calibration, relocating, adjustment, repair,
operation, modifications, additions, replacement and sale of parts and supplies
of electrical distribution systems, telecommunication systems, indoor and
outdoor lighting, electrical power conditioning systems, surge protection
systems, harmonic filters, electrical power quality monitoring systems, electric
motors, motor starters, capacitors (power factor correction systems),
uninterruptible power supplies, emergency lighting systems, security systems,
fire alarm systems, electric generation systems, power substations, oil analysis
of transformers and oil circuit breakers, battery single and multi strap
intercell resistance measurements, development of single line diagrams, panel
schedules and circuit identification, energy conservation systems, related
activities and such other activities and services as TEGG approves in writing
for providing TEGG services and for using the Proprietary Marks [the “TEGG
Service”]; and,
WHEREAS,TEGG is the owner of the entire right, title and interest in the trade
name, trademark and service mark "TEGG," and such other trade names, service
marks and trademarks as are now designated, or may hereafter be designated by
TEGG, for use in association with or to identify TEGG and TEGG Service [the
"Proprietary Marks"], and TEGG continues to develop, use and control such
Proprietary Marks; and
WHEREAS,LICENSEE desires to expand its existing electrical contracting business
to include providing TEGG Service and have the right to use TEGG’S Proprietary
Marks, and wishes to obtain certain exclusive rights and other benefits from
TEGG for that purpose as defined in this Agreement, including without
limitation, to receive the training and assistance provided by TEGG to be able
to provide TEGG Service to customers, to obtain sales leads, national accounts
and assigned accounts in an exclusive territory; proprietary sales techniques
and computer systems, and staffing assistance and initial and ongoing
management, sales, technical, computer systems, and accounting training and
support from TEGG, and,
WHEREAS, LICENSEE acknowledges and understands that TEGG has granted and
continues to grant other persons and entities certain exclusive rights to
provide TEGG Services in certain areas and that TEGG or its affiliates may also
provide TEGG Services in certain areas. These persons and entities who have such
rights during the term of this Agreement are referred to in this Agreement as
“Authorized TEGG Licensee”; and,
WHEREAS, LICENSEE also wishes to become an Authorized TEGG LICENSEE under the
terms and conditions of this Agreement; and,
WHEREAS,LICENSEE understands and acknowledges the importance of TEGG'S
reputation for excellence and uniform quality standards in the repair,
replacement, diagnostics, enhancements and maintenance of electrical systems and
the necessity of providing TEGG Services in strict conformity with all aspects
of TEGG'S standards and requirements.
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the parties, in consideration of the mutual promises contained
herein and intending to be legally bound, agree as follows:
I.  APPOINTMENT
1.  Grant
In accordance with the terms and conditions of this Agreement, TEGG grants to
LICENSEE during the term of this Agreement the right, and LICENSEE undertakes
the obligation, to provide TEGG Services and use the Proprietary Marks in strict
conformity with all aspects of TEGG'S quality standards, as they may be
reasonably updated and modified from time to time by TEGG.
2.  Location
LICENSEE is authorized by this Agreement to provide TEGG Services only from the
following office site which LICENSEE represents is located within the Primary
Marketing Area as defined in Section 4 of this Agreement:



[the "Location"].  LICENSEE shall not relocate the office from which the TEGG
Services are provided except (i)to another location within its defined Primary
Marketing Area, and (ii) with the prior written approval of TEGG, which approval
shall not be unreasonably withheld or delayed.  LICENSEEshall not provide TEGG
Services at, or from, any other Location unless a separate TEGG License
Agreement, TEGG Satellite Location Agreement, or other agreement is executed
between the parties.
3.  Term
The term of this Agreement shall be six (6) years commencing on the Effective
Date as defined in Section 43 of this Agreement  (the “Initial Term”).
4.  Territory
     
(a)     
LICENSEE'S primary marketing area encompasses the following geographical
territory:
         







     
         
(the “Primary Marketing Area.”)
     
         
     
         
Provided LICENSEE is not in default of this Agreement or any related agreements,
TEGG shall not itself provide TEGG Services in, nor grant the right to another
person or entity to provide TEGG Services to any other person or entity to be
located in, the Primary Marketing Area, and shall not itself provide TEGG
Services at, nor authorize any other person or entity to provide TEGG Services
at, any facility located within the Primary Marketing Area except as follows:
     
         
     
         
(i)     
with the prior written consent of LICENSEE;
or                                                                                                        
     
         
         

 
 
 
2

--------------------------------------------------------------------------------

 
 
     
         
(ii)     
by TEGG or an affiliate of TEGG or another Authorized TEGG Licensee for any
reason set forth in subparagraphs 4(b)(i) through 4(b)(viii) and Section 11 of
this Agreement (Account Referrals, Purchasing Programs and Subcontracting).
     
     
(b)     
LICENSEE'S Territorial Limitations:
     
         
         
     
         
LICENSEE shall not solicit or provide TEGG Services outside LICENSEE'S Primary
Marketing Area, except as follows:
     
         
     
         
(i)     
if the facility is located within the primary marketing area of another
Authorized TEGG Licensee and LICENSEE shall have obtained the prior written
consent of such Authorized TEGG Licensee; or
     
         
     
         
(ii)     
if the facility is not located within the primary marketing area of another
Authorized TEGG Licensee, LICENSEE shall have obtained the prior written consent
of TEGG; or
     
         
     
         
(iii)    
if LICENSEE has been providing electrical service at a facility outside the
Primary Marketing Area within the one (1) year period prior to the Effective
Date of the Initial Term of this Agreement and continues to provide electrical
service at suchfacility within each subsequent year of the Initial Term of this
Agreement; or
     
         
     
         
(iv)     
if a facility is being installed or has been installed outside the Primary
Marketing Area by LICENSEE within one (1) year prior to the Effective Date of
the Initial Term of this Agreement; or 
     
         
     
         
(v)     
if LICENSEE is responding to a customer's written request for open competitive
bids and the scope of work is specified in writing by the customer; or
     
         
     
         
(vi)     
ifTEGG or LICENSEE has given another Authorized TEGG Licensee a referral of a
customer interested in TEGG Service at a facility located within the primary
marketing area of such other Authorized TEGG Licensee on terms acceptable to the
customer and such other Authorized TEGG Licensee either: (a) declines to engage
in such service; or (b) fails to accept the project on the proposed terms within
a reasonable time period after being notified of the opportunity; or
     
         
     
         
(vii)
if TEGG has subcontracted, or attempted to subcontract with, another Authorized
TEGG Licensee to provide TEGG Services pursuant to a national or regional
contract within such other Authorized TEGG Licensee’s primary marketing area,
and such other Authorized TEGG Licensee either: (a) declines to perform TEGG
Services or (b) fails to accept the subcontract on the proposed terms within
five (5) days after being offered the subcontract, or
     
         
     
         
(viii)
if LICENSEE is responding to a customer's written request to perform a clearly
defined scope of work at a specific facility or on a specific component or
system within that facility.
     
         
     
(c)     
Resolution of Territorial Disputes:
     
     
LICENSEE shall notify TEGG in writing if it believes in good faith that another
Authorized TEGG Licensee has violated any of the territorial rights granted
under this Agreement.  Upon receipt of such written notice, TEGG shall, within a
reasonable period of time, appoint a three (3) member Review Committee
consisting of two (2) representatives from other Authorized TEGG Licensees, and
one (1) executive of TEGG to investigate the alleged violation(s) and make
recommendations to the President of TEGG as to whether those territorial rights
have been violated, and the remedy to be awarded, if any. No representative from
another Authorized TEGG Licensee may serve on a Review Committee if the primary
marketing area under the representative’s agreement with TEGG is in dispute or
is contiguous to a primary marketing area that is in dispute.
     
     
All disputes before the Review Committee shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association.  All costs of the
investigation and resolution of the dispute shall be paid by the Licensees
involved in the dispute as allocated by the Review Committee.  No member of the
Review Committee shall be held liable for any statements made in connection with
the proceedings, including statements made in any recommendations to TEGG'S
President, and any right of action against any member(s) of the Review Committee
and/or TEGG for any wrongful conduct while acting in the course of the dispute
resolution function is hereby waived.  LICENSEE agrees that the remedy set forth
in this paragraph shall be LICENSEE’S exclusive remedy for territorial
disputes.  All communication in connection with the Review Committee proceedings
shall be confidential and non-discoverable in any litigation, arbitration or any
other proceeding.
     
         

 
 
 
3

--------------------------------------------------------------------------------

 
 
     
(d)     
Reservation of Rights:
     
         
Except as otherwise expressly provided in this Agreement, TEGG shallretain all
of its rights and discretion with respect to its Proprietary Marks and itself
providing, or granting rights to others to provide, TEGG Services anywhere in
the world, including the right to: (a) use the Proprietary Marks and grant to
others the right to use the Proprietary Marks and provide, and grant others the
rights to provide, TEGG Services at any location outside the Primary Marketing
Area and on such terms and conditions as TEGG deems appropriate; and (b) sell
any products or services under the Proprietary Marks or under any other
trademarks, service marks or trade dress, through other channels of distribution
other than those specified in this Agreement.  In no event will TEGG or any
affiliated company of TEGG be precluded from owning, operating, associating, or
being affiliated with any person or entity that owns or operates business(es)
using trademarks different from the Proprietary Marks, even if such business(es)
operate within the LICENSEE'S Primary Marketing Area, provided, however, that,
except as provided in this Agreement, in no event shall TEGG authorize others to
provide TEGG Services within the LICENSEE'S Primary Marketing Area.

II.  OBLIGATIONS OF TEGG
5.  Initial Training
TEGG shall make available and require all of LICENSEE'S personnel, whether
incumbent or newly hired, without a separate charge, to attend initial training
in providing TEGG Services at times and places as determined by TEGG for
individuals performing the following functions: Principal, TEGG Monitoring and
Executive Oversight; General Management; Service Management; Business Systems
Management; Sales, Sales Management, Construction Management, Electrical
Testing, Electronic Testing, Preventive Maintenance, Predictive Maintenance,
Safety, Inspection, Repair, Replacement, Estimating, Pricing, Proposal Writing
and Proposal Presentations.  LICENSEE shall pay all wages, travel, living and
other expenses of its employees during all initial training.
6.  Other Training
TEGG shall periodically make available at LICENSEE'S Location or at a location
chosen by TEGG, or on-line training, continuing education, training, refresher
training, and such other mandatory training as LICENSEE may need or as TEGG may
determine to provide, without a tuition fee.  TEGG may make available optional
specialized training from time to time and the only tuition or other fees will
be charged on a cost reimbursable basis only.  LICENSEE shall pay all wages,
travel, living and other expenses of its employees in connection with all such
training.
If TEGG provides training or assistance beyond that normally provided to other
Licensees, which is not an obligation of TEGG under the License Agreement, TEGG
will provide such additional training or assistance for a mutually agreed upon
fee and at a mutually agreeable date(s), and location(s).  LICENSEE shall pay
all wages, travel, living and other expenses of its employees during such
training or assistance.
7.  Monitoring and Recommendations
TEGG shall periodically provide appraisals and remedial recommendations for
LICENSEE’s TEGG Service Business, including its performance in sales, technical
performance, operations administration, accounting, personnel administration,
training, cost control and staffing.  Individual counseling and coaching of
employees of LICENSEE who manage others who provide, or who themselves provide,
TEGG Services will also be provided periodically for the purpose of optimizing
the growth and profitability of business derived from being an Authorized TEGG
Licensee.
8.  Confidential Manual
TEGG shall lend to LICENSEE, for its use during the term of this Agreement, the
TEGG Service Confidential Manual [hereinafter the "COM"].  LICENSEE'S right to
use the COM as provided in this Agreement shall be non-exclusive and
non-transferable.  The COM, which may be in one or more volumes, or provided via
the Internet (TEGGNet), sets forth requisite quality standards for providing
TEGG Services.  TEGG may, from time to time and at its sole discretion, revise,
add to or delete from the COM and shall furnish all revised materials to
LICENSEE without additional cost to LICENSEE.  LICENSEE will designate a Trustee
to maintain the COM current at all times.  All COM materials shall be considered
confidential and proprietary by TEGG, and LICENSEE shall be bound by the
provisions thereof.
In order to protect the reputation and goodwill of TEGG and the Proprietary
Marks and to maintain uniform quality standards of operation for providing TEGG
Service, LICENSEE agrees to provide the TEGG Services in accordance with the
COM.  The term COM includes all tangible means of communicating information
concerning TEGG'S standards and specifications for providing TEGG Services to
LICENSEE, including without limitation, written materials, video tapes, audio
tapes, computer diskettes or compact discs and Internet (TEGGNet).  The COM
shall at all times remain the sole property of TEGG.  TEGG may from time to time
make reasonable revisions to the contents of the COM or provide written
materials, video tapes, audio tapes, computer diskettes, compact discs and use
the Internet (TEGGNet) to modify, add to or delete from the applicable
standards. LICENSEE expressly agrees to comply promptly with each such new or
revised quality standard.  LICENSEE shall at all times ensure that its copies of
the COM and other operational standards are kept current.  In the event of any
 
 
 
4

--------------------------------------------------------------------------------

 
 
disputes as to the contents thereof, the terms of the master copy maintained by
TEGG at TEGG'S home office shall be controlling.
9.  Computer Programs
TEGG shall make available to LICENSEE one or more computer programs and/or
licenses to operate the programs on computers at LICENSEE'S Location.  LICENSEE
shall, at its cost, obtain and maintain at its Location computers and programs
that conform to technical specifications set forth in the COM.  The computer
programs provide LICENSEE with required maintenance pricing and tasking;
electrical component problem reporting and record keeping; and sales tracking
and management reporting.
All computer programs provided by TEGG shall at all times be the sole property
of TEGG, who may make reasonable revisions to such programs in its sole
discretion from time to time.  TEGG shall provide LICENSEE with a non-exclusive,
non-transferable license to use such computer programs at the Location
identified in Section 2 of this Agreement.  LICENSEE shall not modify, copy nor
allow others to modify or copy the computer programs, and shall not allow others
to obtain or utilize them.
TEGG warrants to LICENSEE that it has full right, power and authority to grant
to LICENSEE the license TO THE COMPUTER PROGRAMS provided for IN THIS
AGREEMENT.  TEGG MAKES AND LICENSEE RECEIVES NO OTHER WARRANTY WHATSOEVER
REGARDING THE COMPUTER PROGRAMS, WHETHER EXPRESSED OR IMPLIED.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, TEGG HEREBY EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  TEGG HAS
NOT MADE ANY ORAL REPRESENTATIONS OR WARRANTIES ABOUT THE COMPUTER PROGRAMS. 
TEGG DOES NOT WARRANT THAT THE COMPUTER PROGRAMS ARE ERROR FREE, BUT WILL, ON A
PRIORITY BASIS, WITHIN A REASONABLE TIME PERIOD, REPLACE, DEBUG AND/OR REPAIR
ANY PROGRAM (S) ON WHICH THERE ARE ERRORS.
10.  Confidential Use of LICENSEE Information
TEGG shall, during the term of this Agreement and after its termination, hold in
confidence financial infor­mation relating to LICENSEE, although it may use such
information, without identification of LICENSEE, in statistical analyses of the
performance of Authorized TEGG Licensees generally. Such analyses may be
disclosed to third parties.  TEGG may, in addition, disclose any information
required by law or Court Order.  In the event of a subpoena or other court,
administrative, or legal order seeking financial information relating to
LICENSEE, TEGG shall immediately notify LICENSEE in writing of the existence of
such subpoena or order and LICENSEE shall be permitted to appear, object to,
defend, or otherwise attempt to prevent the release of the information relating
to LICENSEE at LICENSEE'S expense. TEGG shall not be liable for any damages to
LICENSEE which result from the disclosure of such information unless such
disclosure occurs as the result of gross negligence on the part of TEGG.  Nor
shall any disclosure by TEGG constitute cause for termination of this Agreement
by LICENSEE.
11.  Account Referrals, Purchasing Programs and Subcontracting
TEGG may provide to LICENSEE referrals of potential customers which may or may
not be located within the LICENSEE'S Primary Marketing Area.
TEGG reserves the right, in its sole discretion, to negotiate and make available
for the benefit of all Authorized TEGG Licensees, manufacturers' service
programs, insurance carrier TEGG Service programs, TEGG Service account
referrals, TEGG Service customers’ multi-location programs, and TEGG'S national
or regional purchasing programs.  LICENSEE shall not be obligated, but is
encouraged, to participate in any and all of these programs if or as they become
available. 
Due to the size, diversity, and complexity, of a single customer or project,
LICENSEE may at times request additional and/or centralized project management
and control from TEGG.  On a customer-by-customer or project-by-project basis,
TEGG may fulfill such a request, at a mutually agreed upon fee, as a result of
extraordinary performance of duties on behalf of LICENSEE.
TEGG may contract independently with third parties to provide TEGG Services for
their benefit and/or engage in other business with such third parties that do
not involve providing TEGG Services.  In such situations, TEGG shall not itself
provide TEGG Services but shall subcontract the portions of the project that
involve TEGG Services to the Authorized TEGG Licensee that has the primary
marketing area where the work is to be performed at a mutually determined
price.  If the Authorized TEGG Licensee for that primary market area is unable
to or unwilling to perform such work, then TEGG, in its sole discretion, shall
subcontract the work to another Authorized TEGG Licensee or others of its
choosing.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
III.  OBLIGATIONS OF LICENSEE
12.  Initial License Fee
In consideration of the execution of this Agreement by TEGG and rights granted
to LICENSEE in this Agreement, LICENSEE shall pay to TEGG an initial license fee
of EIGTHY FOUR THOUSAND DOLLARS ($84,000), which fee shall be deemed fully
earned, nonrefundable, and payable upon execution of this Agreement.  LICENSEE
may, at its option, (a) pay $7,000 upon execution of this Agreement and the
remaining $77,000 of the initial license fee in eleven consecutive monthly
installments of  $7,000 each beginning on the 5th day of the firstmonth
following the Effective Date and continuing on the 5th day of each month
thereafter until paid in full _____; (b) pay a discounted lump sum initial
license fee of SEVENTY FOUR THOUSAND DOLLARS ($74,000) upon execution of this
Agreement _____; or (c) pay a discounted split payment structure of SEVENTY SIX
THOUSAND DOLLARS ($76,000), which is to be paid in two payments of  THIRTY EIGHT
THOUSAND DOLLARS ( $38,000); the first payment is  to be paid upon execution of
this Agreement, and the second payment of THIRTHY EIGHT THOUSAND ($38,000) is to
be paid after completion of TEGG’S initial sales training by LICENSEE’S first
employee with TEGG Business sales responsibility ______.
LICENSEE elects the option initialed above.
13.  Royalty Fee
In consideration of the grant of exclusive rights to provide TEGG Services in
the Primary Marketing Area as set forth in this Agreement, LICENSEE shall pay a
monthly royalty fee set forth in the following schedule:
Monthly Royalty Fee Schedule
12-Month Period
   
   
   
Per Month
First
$2,700
Second
$3,200 Plus Inflation Adjustment
Third
$3,700 Plus Inflation Adjustment
Fourth
$4,300 Plus Inflation Adjustment
Fifth
$4,800 Plus Inflation Adjustment
Sixth
$5,300 Plus Inflation Adjustment
and each Subsequent 12 Month Period

When LICENSEE renews this Agreement in accordance with Section 30 of this
Agreement, LICENSEE shall pay a monthly royalty fee of $5,300 plus cumulative
annual inflation adjustments during the Renewal Term(s).
LICENSEE shall begin paying the monthly royalty fee due under this Agreement on
the 5th day of the 1st month following completion of TEGG’S initial sales
training by LICENSEE’S first employee with TEGG Business sales responsibility. 
Such royalty fee payments shall continue throughout the Initial Term of this
Agreement and all Renewal Term(s).  Each monthly royalty fee payment shall be
made based upon the foregoing Monthly Royalty Fee Schedule, and be due no later
than the 5th day of each consecutive month.
The Monthly Royalty Fee Schedule shall be adjusted on the 1st day of January
each year to reflect inflation.  The inflation adjustment shall apply to this
Agreement during each twelve (12) month period following the next anniversary of
the Effective Date.  The basis for this inflation adjustment shall be the
"Consumer Price Index-United States City Average, All Items, for Urban Wage
Earners" for the immediately preceding calendar year ending September 30 as
presently published in the "Monthly Labor Review" of the United States
Department of Labor, Bureau of Labor Statistics.  In the event the Bureau of
Labor ceases publishing the Consumer Price Index or materially changes the
methods of its computation or other features thereof, LICENSEE agrees to accept
comparable statistics published by another recognized authority to be chosen by
TEGG in the exercise of its reasonable discretion.
Past due payments are subject to an interest charge for late payment which shall
be the highest rate permitted by applicable law.
LICENSEE’S obligation to pay the monthly royalty fees specified in this
Agreement for any Renewal Term(s) shall arise at the end of the Initial Term or
at the end of any immediately preceding Renewal Term.
14.  Local Advertising and Promotion of Proprietary Marks
LICENSEE, in its discretion and, at its expense, may, pursuant to this
Agreement, subject to TEGG’S prior approval, promote TEGG Services and use
TEGG'S Proprietary Marks in the Primary Marketing Area through any means,
including without limitation placing telephone advertisements in the local
Yellow Pages and inserting e-commerce messages on their own web page that refer
or relate to their grant of a license to provide TEGG Services.  All local
advertising and promotion that refer to or use the TEGG Services or the
Proprietary Marks, including without limitation use of the Proprietary Marks on
vehicles, all printed materials, uniforms and other identification in any media
(except as to prices to be advertised) shall be subject to the prior approval of
TEGG in the manner set forth in the COM.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
15.  Internet Advertising
LICENSEE may, in its discretion and at its expense, maintain a World Wide Web
page or otherwise maintain a presence or advertise on the Internet or any other
public computer network.  Subject to the prior approval of TEGG in the manner
set forth in the COM and this Section 15, LICENSEE agrees to use the Proprietary
Marks on its web site exclusively as TEGG expressly permits.  LICENSEE shall
submit to TEGG for its prior approval any domain name, web site links and web
site content that uses or is associated with the Proprietary Marks.  LICENSEE
agrees not to post any of TEGG'S proprietary, confidential or copyrighted
material or information on its web site.  LICENSEE agrees to list on its web
site, any web site maintained by TEGG, and any other information TEGG requires
in the manner TEGG requires. 
16.  Pursuit of Business
LICENSEE shall engage in and actively use its best efforts to develop customers
for TEGG Services and shall devote its best efforts to the management,
operation, sales, and promotion of such business.  LICENSEE shall make available
continuous emergency service on a 24-hour basis during the entire term of this
Agreement.   LICENSEE shall establish a separate TEGG Division as a segregated
profit center, including separate accounting (at least as to its gross margins)
which shall actively pur­sue customers for TEGG Services [the  "TEGG
Division"].  LICENSEE shall take all reasonable steps as TEGG may from time to
time deem necessary to ensure the separation of the TEGG Division or other
activities devoted to promoting, advertising, offering and providing TEGG
Services from other business(es) carried out by LICENSEE.
LICENSEE shall at all times proactively promote the sale of TEGG Services.
LICENSEE acknowledges that full development of the business potential of
offering TEGG Services throughout the Primary Marketing Area may include hiring
a sufficient number of qualified sales professionals and assigning minimum sales
quotas to them in order to fully develop the commercial potential of the TEGG
Services available, which number of sales professionals and sales quotas shall
be commercially reasonable for the size, demographics and business potential of
LICENSEE’S Primary Marketing Area.  LICENSEE may use its discretion in such
personnel decisions; provided, however, that LICENSEE acknowledges that TEGG
considers the inclusion of a sufficient number of qualified sales professionals
to promote the TEGG Services to be an essential part of developing additional
business from the rights granted by this Agreement.
17.  Use of Name and Mark
LICENSEE may use and promote the Proprietary Marks at LICENSEE'S sole cost and
expense, utilizing such Proprietary Marks on business cards, stationery,
uniforms, service vehicles and other identity media of LICENSEE or its TEGG
Division.  Whenever LICENSEE uses the TEGG trademark or other Proprietary Marks
designated by TEGG, LICENSEE shall note that it is a LICENSEE of TEGG.  All uses
of the Proprietary Marks by LICENSEE shall be subject to TEGG'S written
approval.  LICENSEE may continue to utilize its existing vehicle identification
program provided LICENSEE integrates TEGG'S Proprietary Marks with such existing
identification program in a manner approved by TEGG.  TEGG reserves the right to
change or alter any Proprietary Marks at any time and at its sole discretion
without incurring any liability to TEGG.
In the event that TEGG changes or alters any Proprietary Marks, LICENSEE shall
have at least six (6) months at LICENSEE'S sole cost and expense, to modify its
use of any of the Proprietary Marks on LICENSEE'S business cards, stationary,
uniforms, service vehicles and any other identity media of LICENSEE of its TEGG
Division. 
LICENSEE shall not use TEGG'S Proprietary Marks for any purpose other than in or
in connection with the advertising, marketing, promotion, selling and providing
TEGG Services or in any manner not approved in writing by TEGG.  Without TEGG’S
prior approval, LICENSEE shall not use or include any of TEGG'S Proprietary
Marks in or as part of its corporate or other formal business name.  LICENSEE
shall not use the word “TEGG” as all or part of any Internet domain name
registered to the LICENSEE, its subsidiaries, affiliates, parent organizations,
or any other individual or organization.   LICENSEE shall file and maintain any
required assumed name or fictitious name registrations and shall execute any
documents deemed necessary by TEGG to obtain protection for TEGG'S Proprietary
Marks or to maintain their continued validity and enforceability.
LICENSEE agrees and acknowledges that TEGG is the owner of all rights, title and
interest in and to the Proprietary Marks and the goodwill associated with and
symbolized by them and that LICENSEE'S use of such Proprietary Marks pursuant to
this Agreement does not give LICENSEE any ownership or other interest in or to
the Proprietary Marks, other than as provided in this Agreement.  LICENSEE
further agrees and acknowledges that its right to use the Proprietary Marks is
limited to such uses as are authorized under this Agreement and that any
unautho­rized uses thereof shall constitute an infringement of TEGG'S rights. 
Any and all goodwill arising from LICENSEE'S use of the Proprietary Marks by
virtue of, and pursuant to, this Agreement shall inure solely and exclusively to
TEGG'S benefit and, upon expiration or termination of this Agreement, no
monetary amount shall be assigned as attributable to any goodwill associated
with LICENSEE'S use of the Proprietary Marks.  LICENSEE agrees and acknowledges
that TEGG may itself use and grant rights to others to provide TEGG Services and
to use the Proprietary Marks and that TEGG may establish, develop and grant
rights to use other proprietary marks and provide other proprietary services
different from the rights granted in this Agreement, without offering or
providing LICENSEE with any such rights. LICENSEE agrees and acknowledges that
the Proprietary Marks are valid and serve to identify TEGG, TEGG Services and
other Authorized TEGG Licensees and LICENSEE shall not, during the term of this
Agreement or after its expiration or termination, directly or indirectly contest
the validity or ownership of the Proprietary Marks.  In the event that
litigation involving the Proprietary Marks is instituted or threatened against
LICENSEE, LICENSEE shall promptly notify
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
TEGG and shall cooperate fully with TEGG in defending such litigation.  TEGG
shall be responsible for the defense thereof and shall indemnify and hold
harmless Licensee against any and all liability, costs or expenses (including
attorney's fees) arising out of infringement of the Proprietary Marks.
18.  Staff and Personnel Development
During the term of this Agreement, the provision of TEGG Services by LICENSEE
shall be under the direction of, and managed by, a General Manager (to be
mutually agreed upon by TEGG and LICENSEE), who shall be subject to the approval
of TEGG, which approval shall not be unreasonably withheld or delayed.  The
General Manager shall devote sufficient time to such management.  The General
Manager shall complete the initial training courses provided by TEGG to the
reasonable satisfaction of TEGG. 
In the event the designated General Manager shall no longer serve in this
management function for any reason, or in the event the designated General
Manager shall be unable to perform his/her functions for a period of ninety (90)
days or more as a result of illness, disability or other incapacity, LICENSEE
shall appoint a successor, with the approval of TEGG.  The successor General
Manager shall complete the initial training courses to the reasonable
satisfaction of TEGG.
In addition to the designated General Manager, LICENSEE’S TEGG Division, shall
be staffed by personnel responsible and accountable for the promotion, sales and
service provided by TEGG Services, including without limitation persons
performing the following functions: Sales Management; Operations/Operations
Management; Accounting, Job Costing, Service Report Auditing, Material Costing
and Invoicing, Purchasing, Financial Reporting, Payables, Clerical Task and
Management; TEGG Certified Electricians and Electronic Technicians [the "TEGG
Technical Professionals"], Administrative, and at least one fully dedicated TEGG
Sales Professional.  This personnel shall be chosen by LICENSEE and subject to
the approval of TEGG, which approval shall not be unreasonably withheld or
delayed and shall complete the initial training courses to the reasonable
satisfaction of TEGG.
TEGG and LICENSEE acknowledge the value of trained and competent employees and
the necessity of having career paths in order to attract such personnel and to
provide incumbent employees of LICENSEE opportunities to advance.  Therefore,
TEGG and LICENSEE agree that TEGG will at the request of LICENSEE, provide
consultation and certain assistance to LICENSEE in personnel planning,
assessing, recruiting, personnel development, training, performance appraisals
and compensation administration in order to develop and maintain a pool of
qualified and upwardly mobile employees to meet the expanding personnel
requirements of LICENSEE.  TEGG will assist LICENSEE in assessment and
motivation of incumbent employees and in recruiting personnel from outside the
LICENSEE'S organization in accordance with the conditions and charges set forth
in the COM.  LICENSEE agrees that the consultations, and any other assistance
and services provided by TEGG shall not be considered an interference with the
business or contractual relations of LICENSEE or to be the exercise of
sufficient control over LICENSEE’S employees to subject TEGG to any liability
for any acts, errors or omissions by LICENSEE’S employees.
19.  Confidential Information
LICENSEE acknowledges that all information contained in the COM and other
written communications regarding TEGG and TEGG Services issued by TEGG and in
other materials concerning TEGG and TEGG Services and its operation, is
confidential and proprietary and agrees to treat and maintain such confidential
and proprietary information as TEGG'S property, to use such information only in
connection with advertising, promoting, marketing, offering, selling and
providing TEGG Services in accordance with this Agreement, and to refrain from
copying or reproducing any portion of such information without TEGG'S prior
written consent.  LICENSEE agrees not to disclose such confidential and
proprietary information to others (including its shareholders) during the term
of this Agreement or after its expiration or termination, except to LICENSEE'S
employees or agents whose job duties require knowledge thereof and LICENSEE'S
attorneys, accountants, and other professionals, financing sources and others
required to know such information in order for LICENSEE to conduct its business
operations in an appropriate fashion, or to the extent reasonably necessary to
evaluate the information set forth therein provided LICENSEE remains fully
responsible for any disclosure by such individuals.  LICENSEE shall require each
of its employees to execute at the time of commencing employment with LICENSEE
or at the time of executing this Agreement, whichever is sooner, a
Confidentiality Agreement in the form prescribed in the COM as currently
revised, requiring them to hold such information in strictest confidence.
TEGG shall not be liable to LICENSEE for any current or former LICENSEE'S
employee's breach of the Confidentiality Agreement.  TEGG shall provide
reasonable assistance and cooperation to LICENSEE in LICENSEE'S attempt to
enforce a current or former employee's Confidentiality Agreement or to pursue a
remedy for breach of the Confidentiality Agreement.
Information shall not be deemed to be confidential and/or proprietary pursuant
to this Agreement if: (a) such information comes into the public domain without
breach of this Agreement; or, (b) such information can be shown by the LICENSEE
to have been received from a third party without a breach of this Agreement; or,
(c) such information can be demonstrated by documentary evidence by the LICENSEE
to have been known to it before the execution by the LICENSEE of this Agreement;
or (d) disclosure is required by law.
LICENSEE shall not be in violation of this Agreement by communicating, divulging
or using information or knowledge which is general or common to the industry,
whether or not said information is learned in connection with the rights granted
by this Agreement.  TEGG acknowledges and agrees that during the course of the
Agreement between LICENSEE and TEGG,
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
TEGG may obtain from the LICENSEE confidential and proprietary information of
LICENSEE.  TEGG acknowledges and agrees that during the term of this Agreement
and after the expiration of the Initial Term or any Renewal Term(s), that except
as to TEGG’S employees or agents whose job or duties require knowledge thereof,
that TEGG shall not disclose such confidential and proprietary information.
20.  Management Information and Accounting System
LICENSEE shall keep books and records reflecting or relating to its promotion
and sales of its TEGG Division, in such manner as to provide the minimum
reporting and internal control requirements for management control and
accounting of its TEGG Division as mutually agreed by LICENSEE and TEGG.
21.  Quality of Performance
In order to protect the reputation and goodwill of TEGG, the "TEGG" name and
logo, other Proprietary Marks and the TEGG Services, Licensee shall provide the
highest quality of performance, professionalism and service to its customers for
TEGG Services, shall fulfill all of its contractual obligations to its
customers, staff with a sufficient number of TEGG Technical Professionals to
perform the service and maintenance work, perform all work in accordance with
all TEGG Tasking maintenance schedule requirements, perform all work in
compliance with the current National Electrical Code and appropriate safety
standards, assure the professional appearance of all of its employees and
uniformed TEGG Technical Professionals and shall promote, offer, sell and
provide TEGG  Services  in conformity with such reasonable uniform quality
standards of performance, techniques and procedures as TEGG may from time to
time set forth in the COM or otherwise in writing.   To ensuresuch quality, TEGG
shall have the right to review the appearance and qualifications of LICENSEE'S
personnel, regulate the types and quality of the test instruments, safety items,
parts and equipment used in performing TEGG Service, examine the schedule of
LICENSEE'S work, audit the quality of LICENSEE'S work without intention to
interfere with its customers' premises, and contact LICENSEE'S customers in
connection with the quality of the work performed.  If any work performed by
LICENSEE does not meet TEGG'S quality standards, LICENSEE shall take immediate
steps to correct such situation.  Failure by LICENSEE to conform to any of the
requirements of this Section may be deemed by TEGG to be a default under this
Agreement.
22.  Maintenance and Auditing of Records
LICENSEE shall maintain its books and records in accordance with generally
accepted accounting principles and state and federal regulations consistently
applied. Books and records of the TEGG Division shall be further maintained in
the form and manner set forth in the COM.  All books and records of LICENSEE
shall be preserved for at least three (3) years from the date of their
preparation.  LICENSEE shall submit to TEGG, in a timely manner, reports,
records, information and data relating to its TEGG Division as TEGG may
designate in the COM.
23.  Involvement in Other Business
LICENSEE, its principal representative, employees, directors, officers,
partners, proprietor, or any owner owning five percent (5%) or more of the
outstanding voting shares of the LICENSEE shall not, during the term of this
Agreement, engage directly or indirectly in any other business performing
activities included within the definition of the TEGG Services contained in this
Agreement without the prior written consent of TEGG.  In addition, none of the
foregoing shall divert or attempt to divert any business or customer for TEGG
Services to any other business which is not TEGG, TEGG’s affiliates or Another
Authorized TEGG Licensee, or to any competitor, by direct or indirect inducement
or otherwise, or do or perform, directly or indirectly, any other act injurious
or prejudicial to the goodwill associated with the Proprietary Marks and TEGG
Services.  LICENSEE shall require its employees performing managerial or
supervisory functions and its employees receiving any training from TEGG to
execute similar covenants in the form set forth in the COM.
24.  Information Exchange
All ideas, concepts, methods, techniques and materials growing out of or germane
to providing TEGG Services and related activities, whether or not constituting
protectable intellectual property, created or acquired by the LICENSEE during
the continuance of this Agreement shall be disclosed promptly to TEGG and shall,
without right of payment to LICENSEE, immediately become the sole property of
TEGG, subject to the right of LICENSEE to use such ideas, concepts, methods,
techniques and materials during this Agreement without further cost to
LICENSEE.  LICENSEE agrees to execute such assignments or other documents as
requested by TEGG for securing intellectual property rights in such ideas,
concepts, methods, techniques or materials.
The parties agree that the intent of section 24 of the License Agreement is to
provide all Licenses in the TEGG system with the benefit of innovations and
improvements developed by Licensees that are related to TEGG Service.  Nothing
in Section 24 of this License Agreement shall be construed to in any way limit
or constrain RS Services, Inc’s intellectual property rights to innovations or
improvements that are unrelated to providing TEGG Service, including the
development of the LightMasterPlus, MotorMasterPlus, and other energy
management/conservation products the company has under development now and in
the future.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
25.  Insurance
LICENSEE shall continue to maintain during the entire term of this Agreement,
from an insurance carrier acceptable to TEGG, (a) workmen's compensation
insurance, employer's liability insurance and such other insur­ance as may be
reasonably required by TEGG in the statutory amounts required by each state in
which it conducts business, and (b) comprehensive general liability insurance,
including contractual liability coverage and automobile liability insurance, in
a minimum amount of $2,000,000.  LICENSEE shall name TEGG, its officers,
directors, employees, affiliates and parents as additional insureds under such
policy.  In addition, LICENSEE shall maintain such other insurance as is
applicable to special risks created by LICENSEE'S business.  LICENSEE shall
supply to TEGG certificates of insurance evidencing compliance with these
requirements.  The certificates of insurance shall include a statement by the
insurer that the policy or policies will not be canceled or materially altered
without at least thirty (30) days' prior written notice to TEGG.
26.  Taxes, Indebtedness and Compliance with Laws
LICENSEE shall promptly pay when due all taxes and all accounts and other
indebtedness of every kind incurred by LICENSEE.  LICENSEE shall comply with all
federal, state and local laws, rules and regulations and shall timely obtain any
and all permits, certificates or licenses necessary for the conduct of the
business of the LICENSEE.  LICENSEE shall notify TEGG in writing within five (5)
days of the commencement of any action, suit or proceeding or the issuance of
any order, writ, injunction, award or decree of any court, agency or other
governmental instrumentality which may adversely affect the operation or
financial condition of LICENSEE.
27.  Independent Contractor
It is understood and agreed that this Agreement does not create a fiduciary
relationship between TEGG and LICENSEE, that LICENSEE is, and shall remain an
independent contractor.  Nothing contained in this Agreement or otherwise shall
constitute either party as an agent, partner, subsidiary, employee, servant or
legal representative of the other for any purpose whatsoever.  LICENSEE shall be
responsible for the hiring, firing, disciplining and payment of wages,
employment taxes and benefits for all employees.
LICENSEE shall not have authority to incur any obligations or responsibilities
on behalf of TEGG or bind TEGG by any representation, and agrees not to hold
itself out as having such authority.  LICENSEE shall not enter into any
contracts or incur any obligations in the name of TEGG or under the name "TEGG"
but shall enter into all contracts in its own corporate or company name and at
its own risk and expense.  LICENSEE shall be solely responsible for the
direction, control and management of LICENSEE'S business and LICENSEE'S agents
and employees.
If applicable law shall imply a covenant of good faith and fair dealing in this
Agreement, the parties hereto agree that such covenant shall not imply any
rights or obligations that are inconsistent with a fair construction of the
terms of this Agreement.  Additionally, if applicable law shall imply such
covenant, TEGG and LICENSEE acknowledge and agree that (a) this Agreement (and
the relationship of the parties which is inherent from this Agreement) grants
TEGG the discretion to make decisions, take actions and/or refrain from taking
actions not inconsistent with its explicit rights and obligations hereunder that
may favorably or adversely affect the interests of LICENSEE; (b) TEGG shall use
its business judgment in exercising such discretion based on its assessment of
its own interests and balancing those interests against the interests of
Authorized TEGG Licensees generally (including TEGG and its affiliates), and
specifically without considering the individual interests of LICENSEE or any
other particular Authorized TEGG Licensee or TEGG; (c) TEGG shall have no
liability to LICENSEE for the exercise of its discretion in this manner, so long
as such discretion is not exercised unreasonably toward LICENSEE; and (d) in
absence of such bad faith, no trier of fact in any legal action or arbitration
proceeding shall substitute its judgment for the business judgment so exercised
by TEGG.
LICENSEE agrees to conspicuously identify itself in all dealings with its
customers, contractors, suppliers, public officials and others as an independent
licensee of TEGG.  LICENSEE agrees to give notice of independent ownership in
any reasonable fashion that TEGG may specify and require from time to time, in
the COM or otherwise.
28.  Variance of Standards and Terms
LICENSEE acknowledges that because complete and detailed uniformity for all
Authorized TEGG Licensees under many varying conditions may not be possible or
practical, TEGG reserves the right, as it may consider in the best interests of
all concerned, to vary standards for any Authorized TEGG Licensee based upon the
peculiarities of the particular primary marketing area or circumstances, density
of population, business potential, population of trade area, existing business
practices or any other condition which TEGG considers important to the
successful operation of any LICENSEE. LICENSEE will have no right to require
TEGG to disclose any such variation to LICENSEE or to grant LICENSEE the same or
a similar variation under this Agreement.
LICENSEE further agrees that TEGG will have the right to grant the rights to
provide TEGG Services and to use the Proprietary Marks to other Authorized TEGG
Licensees under terms that may differ from the terms of this Agreement, so long
as the different provisions are due to the rights being granted at materially
different times or other non-arbitrary distinctions.  For these reasons, TEGG'S
obligations and rights with respect to its various Authorized TEGG Licensees may
from time to time differ materially from the terms and conditions of this
Agreement, without in any way altering or affecting the provisions of this
Agreement.  LICENSEE acknowledges that it will have no right to require TEGG to
grant LICENSEE the same or a similar variation under this Agreement.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
29.  Indemnification
LICENSEE shall indemnify, defend and hold harmless TEGG, its subsidiaries,
affiliates and parent companies and each of their respective owners, directors,
officers, members, partners, employees, agents and representatives and each of
their respective successors and assigns ("the TEGG Indemnified Parties") from
any and all losses, liabilities, claims or demands whatsoever (including,
without limitation, costs, expenses and attorneys' fees in connection therewith)
arising directly or indirectly from, or in any manner based upon, occasioned by,
or attributable to the operations of LICENSEE and/or its TEGG Division, the
promotion, advertising, marketing and provision of TEGG Services, any other
activity of LICENSEE, or LICENSEE’S breach of this Agreement.  However, LICENSEE
shall not be required under this Paragraph to indemnify for any claims arising
out of intentional or negligent acts or omissions of the TEGG Indemnified
Parties.
TEGG shall indemnify, defend and hold harmless LICENSEE, its subsidiaries,
affiliates and parent companies and their respective owners, directors,
officers, members, partners, employees, agents and representatives and each of
their respective successors and assigns ("the LICENSEE Indemnified Parties")
from any and all losses, liabilities, claims or demands whatsoever (including
without limitation costs, expenses and attorneys’ fees in connection therewith)
arising directly or indirectly from or in any manner based upon, occasioned by
or attributable to the operations of TEGG, any other activity of TEGG or TEGG’S
breach of this Agreement.  However, TEGG shall not be required under this
Paragraph to indemnify for any claims arising out of intentional or negligent
acts or omissions of the LICENSEE Indemnified Parties.
IV.  RENEWAL, TRANSFER AND TERMINATION
30.  Renewal
LICENSEE may renew this license, without payment of a renewal fee, for
anadditional period of six (6) years (the “Renewal Term”) provided that:
(a)     
LICENSEE has given TEGG written notice of its intent to renew not less than six
(6) months nor more than nine (9) months prior to the end of the Initial Term or
any Renewal Term. 
     
(b)
LICENSEE is not in material default of any provision of this Agreement, any
amendment hereto or any other agreement between LICENSEE and TEGG or its
subsidiaries and affiliates, and is then in substantial compliance with all the
terms and conditions of such agreements during the term of those agreements.
     
(c)
LICENSEE executes, at least two months before the end of the current term,
TEGG'S then-current form of License Agreement or other agreement, which is being
offered to prospective Licensees and to incumbent Licensees, which agreement
shall supersede in all respects this Agreement, and the terms of which may
differ from the terms of this Agreement including, without limitation, a higher
monthly royalty fee, a shorter or longer renewal period, and an increased
Primary Marketing Area.  LICENSEE shall not, however, be required to pay the
initial license fee stated in such agreement, nor shall TEGG be obligated to
provide the introductory services given to an initial LICENSEE as stated in that
agreement, notwithstanding the foregoing renewal Agreement shall not materially
alter the rights of LICENSEE under this Agreement.
     
(d)
LICENSEE complies with TEGG'S then-current qualification and training
requirements.
     
(e)
LICENSEE complies with TEGG'S then-current requirements for test instruments and
safety items.

31.  Transfer by TEGG
TEGG shall have the right to transfer or assign all or any part of its rights or
obligations herein to any person or legal entity, including, but not limited to,
an affiliated company.
32  Transfer by LICENSEE
LICENSEE understands and acknowledges that the rights and duties set forth in
this Agreement are personal to LICENSEE and neither LICENSEE nor any person,
partnership or corporation holding a fifty percent (50%) or greater interest in
LICENSEE shall sell, assign, transfer, mortgage or otherwise encumber or dispose
of all or any part of its interest in the license or in the LICENSEE without the
prior written consent of TEGG.  Any pur­ported assignment or transfer, by
operation of law or otherwise, requiring the consent of TEGG and not having such
consent shall be null and void and shall constitute a material breach of this
Agreement.  TEGG shall not unreasonably withhold or delay its consent and shall
grant such consent upon execution of a general release, in a form prescribed by
TEGG, of any and all claims against TEGG, its subsidiaries and affiliates, and
their respective officers, directors, agents and employees; receiving reasonable
assurances that all financial obligations to TEGG relating to the license will
be met, that all other obligations undertaken under this Agreement will be met,
and that the proposed transfer will not adversely affect the TEGG Business
licensed hereunder, TEGG'S Proprietary Marks, the TEGG System, or TEGG.  TEGG
may require that LICENSEE and the transferee execute such agreements or other
documents as will provide TEGG with such assurances, including, but not limited
to, TEGG'S then-current license agreement, subject to retaining the renewal
rights described in Section 30 of this Agreement.  A transfer fee in the amount
of Five Thousand Dollars ($5,000) shall be paid to TEGG to cover administrative
and other expenses in connection with transfers.  Consent shall not be required
and transfer fee shall not apply to any transfer or sale of stock among any of
the
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
present officers or directors or employees of the LICENSEE or transfer to any
members of their family, or transfer to a trust or for estate planning purposes.
If LICENSEE or a shareholder owning a twenty-five (25%) or greater interest in
this Agreement dies, and if under controlling local law, or testamentary
instrument, the deceased person's interest in the license and this Agreement is
distributable to heirs or legatees who are members of his immediate family, or
to any entity under the control of, or for the benefit of officers, directors,
or employees of the LICENSEE or members of their family, then such assignment
shall be permitted without the necessity of any transfer fee, provided such
heirs or legatees accept the conditions imposed on otherwise permitted
assignees.
In the event of a transfer which requires the consent of TEGG, TEGG shall not
impose as a condition upon such transfer, any requirement that the LICENSEE
remains liable under any terms of the License Agreement for the obligations of
the transferee.
33.  Non-Waiver of Claims
TEGG'S consent to a transfer of any interest in the license granted herein shall
not constitute a waiver of any claims it may have against the transferring
party, nor shall it be deemed a waiver of TEGG'S right to demand exact
compliance with any of the terms of this Agreement by the transferee.
34.  Termination by TEGG
(a)            TEGG may terminate this Agreement, prior to its expiration
without notice, in the event LICENSEE becomes insolvent, makes a general
assignment for the benefit of its creditors, files a petition in bankruptcy or
consents to the filing of such a petition against it, is adjudged a bankrupt, or
if a receiver of its assets is appointed.
(b)           LICENSEE shall be deemed to be in default and TEGG may, at its
option, terminate this Agreement, without affording LICENSEE any opportunity to
cure the default, effective immediately upon giving of notice to LICENSEE, upon
the occurrence of any of the following events:
       
(i)     
if LICENSEE ceases to operate, fails to actively pursue (by at least one full
time sales person) or otherwise abandons (fails to competently perform referral
or any other contracted service work within a reasonable period of time)
offering, selling or providing TEGG Services or this license;
       
       
       
(ii)
if LICENSEE, its designated Principal Representative, or a principal officer or
stockholder holding a twenty-five percent (25%) or greater interest, is
convicted of a felony, or any other crime or offense that is reasonably likely,
in the sole opinion of TEGG, to adversely affect the reputation and goodwill of
TEGG, TEGG Services, the Proprietary Marks, or the goodwill associated with any
of them, or TEGG'S interest therein;
       
       
(iii)
if LICENSEE, or any of its owners, officers, directors, members, managers or
employees, purports to transfer any rights or obligations under this Agreement
to any third party without TEGG'S prior written consent contrary to the terms of
Section 32 of this Agreement;
       
       
(iv)
if LICENSEE, or any of its Principal Representatives, employees, directors,
officers, partners, proprietors, or owners of 5% or more of the voting shares of
ownership interest of LICENSEE, fails to comply with the provisions of Section
23 hereof;
       
       
(v)
if LICENSEE, or any of its owners, discloses or divulges the contents of the COM
or other trade secrets or confidential information provided to LICENSEE by TEGG
contrary to Section 19 hereof;
       
       
(vi)
if LICENSEE is in default as provided in Section 34(c) of this Agreement and has
received two (2) or more Notices of Termination pursuant to that Section for the
same, similar or different defaults during any preceding twelve (12) month
period.

(c)            In the event LICENSEE fails to perform any other obligation
undertaken in this Agreement or fails to maintain any of the standards or
procedures prescribed herein or in the COM, TEGG may give LICENSEE notice of
termination of this Agreement, such termination to be effective thirty (30) days
after the giving of such notice, or at the end of any longer period required by
applicable law.  If LICENSEE shall, during such thirty (30) day period or, if
more than thirty (30) days are reasonably required to cure the same, then such
additional time period as is reasonably required, so long as LICENSEE is
diligently pursuing the cure (thereof), cure the default, then this Agreement
shall not terminate.
35.  Termination by LICENSEE
(a)            LICENSEE shall have the right to terminate this Agreement on the
third anniversary of the Effective Date of the Initial Term.  To terminate this
Agreement, LICENSEE needs only to notify TEGG in writing of its desire to
terminate the License Agreement at least 90 days prior to the third anniversary
of the Effective Date of the Initial Term.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)           LICENSEE shall have the right to terminate this Agreement, prior
to its expiration and without notice, in the event that TEGG becomes insolvent,
makes a general assignment for the benefits of its creditors, is adjudged a
bankrupt, or if a receiver of its assets is appointed.
(c)            In the event that TEGG shall fail to perform any of the
obligations undertaken in this Agreement, LICENSEE may give notice to TEGG of
its intent to terminate this Agreement.  If TEGG has not, within thirty (30)
days of the receipt by TEGG of such notice, taken appropriate measures to cure
the default in its performance, LICENSEE may, upon seven (7) days' additional
notice, terminate this Agreement.
36.  Obligations of LICENSEE Upon Termination
For purposes of applying the terms of this Section, termination shall mean any
termination of this Agreement whether by TEGG or LICENSEE for any reason,
including default by LICENSEE, and shall also mean any expiration of this
Agreement for any reason, whether by its terms, by failure of LICENSEE to renew,
or by the authorized refusal of TEGG to renew.
Upon the termination of this Agreement, LICENSEE shall immediately, and without
further notice, pay all monthly fees and other charges due TEGG, cease use of
the Proprietary Marks, and cease holding itself out as a current or former TEGG
LICENSEE, and shall notify in writing each of its customers then party to a TEGG
Services agree­ment that it is no longer a TEGG LICENSEE or providing TEGG
Services.  LICENSEE shall take such action as may be necessary to cancel any
assumed name, fictitious name or equivalent registration which contains any of
the Proprietary Marks.
LICENSEE shall immediately cease use of the Proprietary Marks, providing TEGG
Service and cease use of all confidential methods, procedures, techniques and
computer programs used in or associated with providing TEGG Services, and of all
forms, stationery, signs, advertising and other materials associated with the
TEGG System, including removal of all Proprietary Marks and references to TEGG
from all vehicles and Web sites.  LICENSEE shall immediately return to TEGG all
copies of the COM, all computer programs and all TEGG forms and materials and
all copies in its possession and that it provided or made available to its
officers, employees or other persons.  Further, an affidavit shall be executed
by LICENSEE’S employees performing the functions of the positions defined in the
COM of Principal, Principal Sponsor, Principal’s Representative, Selling General
Manager, General Manager, Sales Manager, Service Manager, Service Supervisor,
Business Systems Specialist, Administrative Support Clerk, Designed Electrical
Service Representative, Maintenance Sales Representative, and Electrical
Services Specialist (Sales Professional), stating that each of them have
conducted a thorough investigation and have taken all necessary steps to insure
that all TEGG confidential materials and other property of TEGG have been
accumulated and returned to TEGG, and the use of all TEGG forms, TEGG'S
Proprietary Marks and confidential materials has been discontinued.
In the event that LICENSEE fails or refuses to comply with the requirements of
this Section within ten (10) days following the termination of this Agreement,
it is agreed that TEGG shall be appointed LICENSEE'S attorney-in-fact to enable
TEGG to take any and all actions necessary to undertake and complete LICENSEE'S
remaining obligations for TEGG hereunder, including but not limited to obtaining
immediate injunctive relief against LICENSEE from any Court having jurisdiction
at the expense of LICENSEE which LICENSEE agrees to pay upon demand and to
acknowledge the irreparable harm suffered by TEGG.
V.  MISCELLANEOUS
37.  Approvals and Waiver
Whenever this Agreement requires the prior approval or consent of TEGG, LICENSEE
shall make a timely writ­ten request to TEGG.  No approval or consent by TEGG
shall be effective unless it is in writing.  No TEGG approval or consent shall
be unreasonably withheld or delayed.
No failure by LICENSEE or TEGG to enforce any right afforded under this
Agreement or to require strict compliance with any obligation contained herein
shall constitute a waiver of the right or of the right to demand strict
compliance.  A waiver by LICENSEE or TEGG of a default by the other shall not
constitute a waiver of any subse­quent default.
38.  Pricing and Competition
Nothing in this Agreement, nor in any agreement between TEGG and any other TEGG
LICENSEE, nor anything contained in the COM, shall be construed to establish
minimum, standard or other pricing.
39.  Notices
Any notices required under this Agreement shall be sent by registered, certified
or overnight mail to TEGG or LICENSEE at the address stated in the introductory
paragraph of this Agreement or to such other address as either party may
designate in writing.  Any notice by registered, certified or overnight mail
shall be deemed to have been given on the date of receipt or the date when such
notice is first refused.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
40.  Construction and Severability
This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania.  Each provision of this Agreement shall be
considered severable and if for any reason any provision herein is determined to
be invalid or contrary to law, such determination shall not impair the operation
or effect of the remaining provisions.
Nothing in this Agreement is intended, nor shall be construed, to confer any
rights or benefits on any person other than LICENSEE, TEGG and their successors
or assigns provided for under Article IV of this Agreement.
41.  Applicable Law andDispute Resolution
This Agreement takes effect upon its acceptance and execution by TEGG. Except to
the extent governed by the Federal Arbitration Act, this Agreement shall be
interpreted and construed under the laws of the Commonwealth of Pennsylvania,
which laws shall prevail in the event of any conflict of law; provided, however,
that if any provision of this Agreement would not be enforceable under the laws
of Pennsylvania, and if the Licensee is located outside of Pennsylvania, and
further, if such provision would be enforceable under the laws of the state in
which the Licensee is located, then such provision shall be interpreted and
construed under the laws of that state. Nothing in this choice of law provision
is intended to make applicable any franchise or distributorship law or similar
law, rule or regulation that would otherwise not be applicable.
Except as provided below, the parties agree that, should any dispute arise
between them under, relating to or in connection with this Agreement, prior to
commencement of an arbitration or other proceeding pursuant to this Agreement,
they shall promptly each designate one or more representatives with authority to
resolve the dispute to meet face-to-face (or communicate in such other manner as
they may agree) in a good faith effort to amicably resolve the dispute. Each
party covenants to devote a minimum of three (3) hours to such discussions. The
parties further covenant that in the event that they remain unable to resolve
the dispute(s) through such discussions, they shall then promptly submit the
dispute(s) to non-binding mediation in Pittsburgh, Pennsylvania where they will
continue their attempts in good faith to amicably resolve the dispute under the
then-prevailing commercial mediation rules of a recognized dispute resolution
service such as the American Arbitration Association, JAMS/Endispute, or the
mediation programs sponsored by the Center for Public Resources.  The parties
agree to participate in at least six (6) hours of mediation and to divide
equally the costs of the mediation, excluding their travel costs. The
discussions, mediation and all communication in connection with the mediation
will be confidential and non-discoverable in any litigation, arbitration or
other proceeding.
Except as provided below, any dispute arising out of or relating to this
Agreement, or a claimed breach thereof, that remains unresolved after
discussions and mediation shall be submitted to arbitration by the American
Arbitration Association in accordance with its Commercial Arbitration Rules. 
The situs of the arbitration shall be Pittsburgh, Pennsylvania, unless otherwise
provided by law.  The award shall be conclusive and binding upon the parties,
and judgment upon the award may be entered in any court of competent
jurisdiction.  All matters relating to arbitration shall be governed by the
Federal Arbitration Act (9 U.S.C. §1 et seq.).  
LICENSEE agrees that any breach or evasion of the obligations contained in
Sections 8, 16, 17, 19, 23, and 36 relating to the use of TEGG'S Proprietary
Marks and confidential and proprietary information supplied to LICENSEE will
result in immediate and irreparable harm to TEGG.  TEGG shall therefore be
entitled to obtain immediate injunctive relief without resort to prior mediation
or to arbitration to compel specific performance by LICENSEE of its obligations
and to pursue any other legal or equitable remedy available.  LICENSEE shall pay
to TEGG all costs and expenses, including reasonable attorneys' fees, incurred
by TEGG in obtaining such injunctive or other relief.
42.  Independent Investigation
LICENSEE acknowledges that it has conducted an independent investigation of the
TEGG Business and System and recognizes that the business venture contemplated
by this Agreement involves business risks and its success will be largely
dependent upon the ability of LICENSEE as an independent businessman.  TEGG
expressly disclaims the making of, and LICENSEE acknowledges that it has not
received, any warranty or guarantee, express or implied, as to the potential
sales volume, revenues, profits or other successes of the business venture
contemplated by this Agreement.
LICENSEE acknowledges that it has received, read and understood this Agreement
and that TEGG has accorded LICENSEE ample time and opportunity to consult with
advisors of its own choosing about the potential benefits and risks of entering
into this Agreement.
43.  Effective Date
The Effective Date of this Agreement shall be the date both parties have
executed this agreement.
The Effective Date of this License Agreement therefore is
_________________________, 20 _____.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
44.  Approvals and Consents
Whenever the approval or consent of TEGG is required under this Agreement or the
Manual, such consent shall be requested, and obtained, in the manner specified
by this Agreement or the COM.  TEGG agrees that it will not unreasonably delay,
withhold or deny approval or consent.
45.  TEGG'S Withholding of Consent -- LICENSEE'S Exclusive Remedy
In no event may LICENSEE make any claim for money damages based on any claim or
assertion that TEGG has unreasonably withheld or delayed any consent or approval
to a proposed act by LICENSEE under the terms of this Agreement.  LICENSEE
waives any such claim for damages.  LICENSEE may not claim any such damages by
way of setoff, counterclaim or defense. LICENSEE'S sole remedy for the claim
will be an action or proceeding to enforce the Agreement provision, for specific
performance or for declaratory judgment.
46.  Entire Agreement
This Agreement shall constitute the entire agreement between TEGG and LICENSEE
and shall supersede all prior agreements with respect to the subject matter
hereof.  No amendment, change or modification to this Agreement shall be binding
unless made in a writing executed by TEGG and LICENSEE.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement on the date and year first written above.
ATTEST:
          
TEGG Corporation
 
 
______________________________________
By: _______________________________,
Secretary
(Title)
[CORPORATE SEAL]
                                                              
                                                              
 
ATTEST:
LICENSEE
 
 
_____________________________________
By: _______________________________,
Secretary
(Title)
[CORPORATE SEAL]

Each of the undersigned owns a five percent (5%) or greater beneficial interest
in LICENSEE, each has read this Agreement and each agrees to be individually
bound by the terms of Sections 8, 19, 23, 24 and 32.
______________________________________
          
By:  ______________________________________
Witness
 
                                                              
                                                              
______________________________________
By:  ______________________________________
Witness
 
 
______________________________________
By:  ______________________________________
Witness
 
 
______________________________________
By:  _______________________________________
Witness
 
 
______________________________________
By:  _______________________________________
Witness


 

15